EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 1







WAIVER AND RELEASE AGREEMENT


This Waiver and Release Agreement (“Waiver and Release”) is entered into by and
between David Buck (“Executive”) and Aaron’s, Inc. (the “Company”). The term
“Party” or “Parties” as used herein shall refer to Executive, the Company or
both, as may be appropriate.
1.Retirement; Transition Period. Executive has announced his intention to retire
from employment with the Company effective December 31, 2014 (the “Retirement
Date”) and hereby agrees that he shall cease to be employed by the Company as of
the Retirement Date. On August 1, 2014, Executive ceased to serve as Chief
Operating Officer of the Company. During the period August 1, 2014 through the
Retirement Date (the “Transition Period”), Executive shall assist in
transitioning affairs of the Company for which he formerly had responsibility
and shall be available to consult with representatives of the Company on an “as
needed” basis; provided, however, that Executive shall not be authorized to
transact business or incur any expenses, obligations, or liabilities on behalf
of the Company during the Transition Period except as he is directed or
authorized in writing to do so by the Company’s Chief Executive Officer or his
designee.
1.    Consideration from Company. In consideration for Executive’s promises and
covenants as set forth in this Waiver and Release, including, without
limitation, Executive’s agreement to execute a Supplemental Waiver and Release
in the form of Exhibit A hereto on or following the Retirement Date, the Company
agrees to the following:
a.    Salary and Benefits Continuation During the Transition Period. During the
Transition Period, the Company shall continue to pay Executive his Annual Base
Salary in the gross amount of $500,000.00, less applicable deductions for
federal, state and local withholding and other taxes. Also during the Transition
Period, Executive shall continue to be eligible to participate in the Company’s
benefit plans on the same terms and conditions as he participated as of August
1, 2014.
b.    Salary Continuation following Retirement Date. Provided that Executive
executes a Supplemental Waiver and Release in the form of Exhibit A hereto on or
within thirty (30) days following the Retirement Date and delivers same to the
Company, and provided Executive does not subsequently revoke the Supplemental
Waiver and Release within the allotted time, the Company shall continue to pay
Executive his Annual Base Salary in the gross amount of $500,000.00, less
applicable deductions for federal, state and local withholding and other taxes,
for a period of 12 months following his Retirement Date. These salary
continuation benefits shall be paid in accordance with the Company’s standard
payroll schedule for the payment of base salary to executives, in substantially
equal installments over a period of 12 months. Payment will begin on the
sixtieth (60th) day following the Retirement Date, with a lump sum catch-up
payment made at that time in an amount equal to the aggregate amount of payments
that would have been paid through such date had payments commenced on the
Retirement Date.







___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 2







c.    COBRA Premiums. Provided that Executive executes a Supplemental Waiver and
Release in the form of Exhibit A hereto on or within thirty (30) days following
the Retirement Date and delivers same to the Company, and provided Executive
does not subsequently revoke the Supplemental Waiver and Release within the
allotted time, the Company shall pay Executive a lump sum payment which is equal
to the monthly COBRA Charge (as defined in the Executive Severance Pay Plan),
multiplied by 12 (the number of months during which the Executive is provided
salary continuation payments), grossed up for the estimated taxes payable on
such payment (as determined by the Company). The lump sum payment will be paid
to Executive on the sixtieth (60th) day following Executive’s Retirement Date.
d.    Aaron’s Incentive Plan. Executive will be eligible for a prorated bonus
through Aaron’s Incentive Plan for 2014, if goals are achieved, based upon his
earnings for the period of January 1, 2014 to August 1, 2014. If earned, the
Company will pay Executive a lump sum payment, less applicable deductions for
federal, state and local withholding and other taxes, for the prorated 2014
Aaron’s Incentive Plan payout, when such payout would normally be paid under the
terms of the plan (in 2015).
If Executive is rehired by the Company or an affiliate of the Company while
receiving benefits pursuant to this Waiver and Release, any remaining, unpaid
salary continuation rights under Section 2(b) shall be forfeited upon rehire,
and no additional benefits shall be paid.
2.    No Consideration Absent Execution of this Agreement. Executive understands
and agrees that Executive would not receive the consideration specified in
Section 2 above, except for Executive’s execution of this Waiver and Release and
the fulfillment of the promises contained herein and, as applicable, his
execution and fulfillment of the promises contained in a Supplemental Waiver and
Release in the form of Exhibit A hereto.
3.    General Waiver and Release of Claims.
a.    Executive, on behalf of Executive, Executive’s heirs, executors,
administrators, representatives, successors and assigns knowingly and
voluntarily releases and forever discharges the Company, including its
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and their current and former Executives, attorneys, officers,
directors, board members and agents thereof, both individually and in their
business capacities, and their Executive benefit plans and programs and their
administrators and fiduciaries (collectively, the “Released Parties”), to the
full extent permitted by law, of and from any and all claims, known and unknown,
asserted and unasserted, which Executive has or may have against the Released
Parties as of the date of execution of this Waiver and Release including, but
not limited to, any alleged violation of:
Title VII of the Civil Rights Act of 1964;


The Civil Rights Act of 1991;


Sections 1981 through 1988 of Title 42 of the United States Code, as amended;



___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 3









The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);


The Immigration Reform and Control Act;


The Americans with Disabilities Act of 1990 and the Americans with Disabilities
Amendments Act of 2008;


The Age Discrimination in Employment Act of 1967 (“ADEA”);


The Workers Adjustment and Retraining Notification Act;


The Occupational Safety and Health Act;


Any Federal or State Whistleblower Statute;


The Dodd-Frank Wall Street Reform and Consumer Protection Act;


The Federal Company Whistleblower Protection Act, 12 USC § 1790b;


The Fair Credit Reporting Act;


The Family and Medical Leave Act;


The Equal Pay Act;


The Genetic Information Non-Discrimination Act;


Any state or local employment laws or regulations;


Any state or local anti-discrimination or civil rights statutes;


Any state or local anti-retaliation or whistleblower statutes;


Any state or local wage payment or wage and hour laws;


Any other federal, state or local civil or human rights laws or any other
federal, state or local laws, regulations or ordinances;


Any public policy, contract, tort or common law claims; or


Any basis for recovering costs, fees or other expenses including attorneys’ fees
incurred in these matters.





___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 4







b.    Notwithstanding the foregoing, the Parties agree that this general waiver
and release does not apply to any claims Executive may have for worker’s
compensation benefits, unemployment insurance or indemnification as provided by
state law as well as any other claims that cannot lawfully be released. The
Company does not make any representation as to Executive’s eligibility for such
benefits.
c.    Executive agrees that this Waiver and Release extinguishes any rights or
alleged claims that Executive may have under the Company’s Executive Severance
Pay Plan Effective February 1, 2014. Notwithstanding the foregoing, the Parties
agree that this general waiver and release does not apply to any benefits to
which Executive may be entitled under the Company’s short and long term
disability plans. Executive’s eligibility for such benefits are determined by
the terms of such plans and the Company does not make any representation as to
Executive’s eligibility for such benefits.
4.    Acknowledgements and Affirmations.
a.    Executive affirms that Executive has not filed or caused to be filed and
is not a party to any claim, complaint or action against any of the Released
Parties in any forum or form Executive agrees that, by virtue of the Company’s
promises and agreements as set forth in this Agreement, he has received fair
economic value for any and all potential claims or causes of action he may have
against the Released Parties, and that he is not entitled to any other damages
or relief. Accordingly, Executive covenants and agrees that he will not file
suit seeking to recover any further damages or relief personal to himself
against any of the Released Parties, or seek or accept any further economic
recovery, remedy or relief personal to himself against any of the Released
Parties or based on allegations concerning wrongdoing by any of the Released
Parties, arising from any matter or event existing as of the time of Executive’s
execution of this Agreement.
b.    Executive also affirms that Executive has been paid or has received all
compensation, wages, bonuses, commissions and benefits to which Executive may be
entitled and that no other compensation, wages, bonuses, commissions or benefits
are due to Executive, except as specifically otherwise provided in this
Agreement. This provision in no way alters the entitlement to monies due to
Executive pursuant to the terms of applicable retirement plans in which
Executive is a plan participant (i.e., 401(k) and deferred compensation plan),
of which the terms of those plans govern.
c.    Executive further affirms that Executive has no known workplace injuries
or occupational diseases.
d.    Executive also affirms that Executive has not been retaliated against for
reporting any allegations of wrongdoing by the Company or any of its officers,
directors or Executives including, but not limited to, allegations of fraud.
e.    Executive further affirms that all of the Company’s decisions regarding
Executive’s pay and benefits through the date of Executive’s execution of this



___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 5







Waiver and Release were not discriminatory based on age, disability, race,
color, sex, religion, national origin, or any other classification protected by
law.
f.    The Parties acknowledge that this Waiver and Release does not limit either
Party’s right, where applicable, to file an administrative charge or participate
in any investigative proceeding of any federal, state or local government
agency.
5.    Confidentiality.
a.    Executive agrees that he will not publicize or disclose or cause or
knowingly permit or authorize the publicizing or disclosure of the fact of this
Waiver and Release, the contents of this Waiver and Release or of any
negotiations leading up to it to any person, firm, organization or entity of any
and every type, public or private, for any reason, at any time, without the
prior written consent of the Company unless otherwise compelled by operation of
law. The Parties acknowledge their intention that the provisions of this Section
create no liability for disclosures made: (i) by persons from public information
released by the Company; (ii) to enforce the terms of this Waiver and Release;
or (iii) as otherwise compelled by operation of law.
b.    The foregoing notwithstanding, Executive acknowledges that the
confidentiality provisions of this Section constitute a material inducement to
the Company to enter into this Waiver and Release and represent that Executive
has not directly or indirectly disclosed any Information to any third party
prior to Executive’s execution of this Waiver and Release.
c.    Executive is permitted to disclose information concerning this Agreement
to Executive’s spouse, attorneys, accountants and financial advisors. However,
each such person to whom Executive discloses information concerning this
Agreement shall first agree to be bound to the confidentiality provisions hereof
and any disclosure by any such person so informed shall constitute a breach by
Executive of Paragraph 6(a) above. Executive also is permitted to disclose the
amount of consideration set forth in Section 2 above, as required by law, to
governmental taxing authorities. In response to inquiries from third parties
which seek information concerning this Agreement, Executive only will state that
Executive cannot talk about it. Notwithstanding the foregoing, this provision
shall not prevent the Executive from responding to subpoenas that are valid and
enforceable under the law applicable to this Waiver and Release as issued by a
court of law having jurisdiction over the Executive, or otherwise being legally
compelled to provide information or documents to a governmental agency or
self-regulatory organization having jurisdiction and the legal authority to
require production by the Executive. The provisions in this Waiver and Release
do not prohibit the Executive from responding to any inquiry by the Securities
and Exchange Commission, the Department of Labor, or any other self-regulatory
organization with jurisdiction over the matters contained herein.
d.    It is agreed that in the event of a breach of the provisions of this
Section 6 by Executive, it would be impractical or extremely difficult to fix
actual damages to the Company. Therefore, Executive agrees that in the event of
such a breach,



___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 6







Executive shall pay to the Company, as liquidated damages, and not as penalty,
the sum of 25% of the amount paid in Section 2, per breach which represents
reasonable compensation to the Company for the loss incurred because of such a
breach.
6.    Return of Company Property/Information; Pre-Existing Agreements and
Restrictive Covenants.
a.    Within seven (7) calendar days of the Retirement Date, Executive will
return all Company documents and other property currently in Executive’s
possession including, but without limitation, any and all work, notes, reports,
files, memoranda, records, cardkey passes, door and file keys, safe
combinations, computers, computer access codes, cellular or smart phones,
electronic media, instructional or personnel manuals, and other physical or
personal property that Executive received or prepared or helped to prepare in
connection with Executive’s employment with the Company (collectively, “Company
Property”). Executive will not retain copies of any business, proprietary or
confidential information in any form, including electronic.
b.    Executive acknowledges and agrees that in the course of Executive’s
employment with the Company, Executive has acquired: (i) confidential
information including without limitation information received by the Company
from third parties, under confidential conditions; (ii) other technical,
product, business, financial or customer information from the Company, the use
or disclosure of which reasonably might be construed to be contrary to the
interest of the Company; or (iii) any other proprietary information or data,
including but not limited to customer lists, which Executive may have acquired
during Executive’s employment (collectively, “Company Information”). Executive
understands and agrees that such Company Information was disclosed to Executive
in confidence and for use only by the Company. Executive understands and agrees
that Executive: (i) will keep such Company Information confidential at all
times, (ii) will not disclose or communicate Company Information to any third
party, and (iii) will not make use of Company Information on Executive’s own
behalf, or on behalf of any third party. These restrictions on use of Company
Information will last for trade secrets as long as such information remains
protected and for confidential information which is not trade secrets, for two
(2) years from Executive’s last day of employment or for as long as such
information is protected from by law. Executive agrees that any unauthorized
disclosure to third parties of Company Information or other violation, or
threatened violation, of this Waiver and Release would cause irreparable damage
to the confidential or trade secret status of Company Information and to the
Company, and that, therefore, the Company shall be entitled to an injunction
prohibiting Executive from any such disclosure, attempted disclosure, violation
or threatened violation.
c.    The Parties acknowledge and agree that the promises and covenants set
forth in any prior agreement entered into by Executive and the Company that were
intended to survive termination of Executive’s employment with the Company and
that restrict, in whole or in part, (i) Executive’s use and disclosure of the
Company’s confidential information and trade secrets; (ii) Executive’s
competition with the Company;



___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 7







and/or (iii) Executive’s solicitation of the Company’s employees, franchisees,
associates and current or prospective customers shall remain binding and
enforceable in accordance with such agreement(s) terms, except that such
agreement(s) (the “Prior Restrictive Covenants”) are hereby amended to
substitute and replace the definition of “Competitive Services” in Section
9(b)(i) of this Waiver and Release for the definition of “Competitive Services”
or the “Business” of the Company which may appear in the Prior Restrictive
Covenants.
7.    Non-Disparagement. Executive agrees that he shall not, during the
Transition Period and for a period of one (1) year following the Retirement
Date, directly or indirectly, for himself or on behalf of, or in conjunction
with, any other person, company, partnership, corporation, business entity or
otherwise make any statements that are disparaging or slanderous of the Company
its products, services or associates, including management personnel and board
members, including making anonymous electronic postings or use of social media,
except as necessary in any legal proceedings or as might be required by law. For
purposes of this paragraph a “disparaging” statement is one that reflects
negatively upon the Company, its products, services, officers or associates.
8.    Restrictive Covenants
a.    Acknowledgments.
(i)    Access to Confidential Information: Executive acknowledges and agrees
that Executive has been provided and entrusted with Confidential Information (as
that term is defined below) during Executive’s employment with the Company,
including highly confidential information that is subject to extensive measures
to maintain its secrecy within the Company, is not known in the trade or
disclosed to the public, and would materially harm the Company’s legitimate
business interests if it was disclosed or used in violation of this Agreement.
(ii)    Valuable Customer, Franchisee and Associate Relationships: Executive
acknowledges and agrees that the Company’s relationships and goodwill with its
current and prospective customers and franchisees and its associates are
critical to the Company’s long-term success.
(iii)    Potential Unfair Competition: Executive acknowledges and agrees that as
a result of Executive’s employment with the Company, knowledge of and access to
Confidential Information, and relationships with the Company’s customers,
franchisees and Associates, Executive would have an unfair competitive advantage
if Executive were to engage in activities in violation of the covenants set
forth in this Agreement. Executive further acknowledges and agrees that such
covenants are reasonable and necessary to protect the Company’s legitimate
business interests.
(iv)    No Undue Hardship: Executive acknowledges and agrees that Executive
possesses marketable skills and abilities that will enable Executive to find
suitable employment without violating the covenants set forth in this Agreement.



___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 8







b.    Definitions. The following capitalized terms used in this Waiver and
Release shall have the meanings assigned to them below, which definitions shall
apply to both the singular and the plural forms of such terms:
(i)    “Competitive Services” means (1) renting, leasing and/or selling new or
reconditioned residential furniture, consumer electronics, computers (including
hardware, software and accessories), appliances, household goods and home
furnishings; provided, however, that for the purposes of this Waiver and Release
“Competitive Services” shall not include selling new goods or merchandise by
Executive or on behalf of or as an employee of any entity or individual that has
no involvement in rental, leasing, rent-to-own, or similar activity related to
such goods or merchandise either on its own, through a subsidiary or affiliated
entity or person, or in partnership with any other entity or person; (2)
designing, manufacturing and/or reconditioning of residential furniture of a
type especially suited to the leasing, rental and sales business; and (3)
providing any other activities, products, or services of the type conducted,
authorized, offered, or provided by the Company as of Executive’s Retirement
Date, or during the one (1) year period immediately prior to Executive’s
Retirement Date.
(ii)    “Competitor” means any Person other than the Company engaged, in whole
or in part, in Competitive Services, including, but not by way of limitation,
the following entities which Executive acknowledges and agrees directly compete
with the Company: Rent-A-Center, Inc. (including, but not limited to,
Colortyme); Easyhome, Inc.; Premier Rental-Purchase, Inc.; Discover Rentals; New
Avenues, LLC; and Bi-Rite Co., d/b/a Buddy’s Home Furnishings, or any other
parent, owner, or affiliated corporate entity or person with any of the listed
Companies or trade names above.
(iii)    “Confidential Information” means any and all data and information
relating to the Company, its activities, business, or clients that (1) is
disclosed to Executive or of which Executive becomes aware as a consequence of
Executive’s employment with the Company; (2) has value to the Company; and (3)
is not generally known outside of the Company. “Confidential Information” shall
include, but is not limited to the following types of information regarding,
related to, or concerning the Company: trade secrets (as defined by O.C.G.A. §
10-1-761); financial plans and data; management planning information; business
plans; operational methods; market studies; marketing plans or strategies; rate
and pricing information; product development techniques or plans, including, but
not limited to, information on the development, maintenance and use of unique
techniques, concepts and knowledge with respect to renting, leasing, and selling
practices; and information relating to the machinery, equipment, and processes
by which Aaron’s manufactures products for its business; customer lists;
customer files, data and financial information; details of customer contracts;
current and anticipated customer requirements; information dealing with the
nature of customers’ accounts, including the dates on which agreements between
Aaron’s and such customers will end and be subject to renewal; identifying and
other information pertaining to business referral sources; past, current and
planned research and development; computer aided systems, software, strategies
and programs; business acquisition plans; management organization and related
information (including, without limitation, data and



___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 9







other information concerning the compensation and benefits paid to officers,
directors, Associates and management); personnel and compensation policies; new
personnel acquisition plans; and other similar information. In addition to data
and information relating to the Company, “Confidential Information” also
includes any and all data and information relating to or concerning a third
party that otherwise meets the definition set forth above, that was provided or
made available to the Company by such third party, and that the Company has a
duty or obligation to keep confidential. This definition shall not limit any
definition of “confidential information” or any equivalent term under state or
federal law. “Confidential Information” shall not include information that has
become generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company.
(iv)    “Material Contact” means contact between Executive and a customer or
potential customer of the Company, or between Executive and a franchisee or
potential franchisee of the Company, (1) with whom Executive has or had dealings
on behalf of the Company; (2) whose dealings with the Company are or were
coordinated or supervised by Executive; (3) about whom Executive obtains
Confidential Information in the ordinary course of business as a result of
Executive’s employment with the Company; or (4) who receives products or
services of the Company, the sale or provision of which results or resulted in
compensation, commissions, or earnings for Executive within the one (1) year
prior to Executive’s Retirement Date.
(v)    “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.
(vi)    “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, associate, agent, representative or consultant.
(vii)    “Protected Customer” means any Person to whom the Company has sold its
products or services or actively solicited to sell its products or services, and
with whom Executive has had Material Contact on behalf of the Company during
Executive’s employment with the Company.
(viii)    “Protected Franchisee” means any Person who is a franchisee of the
Company, and with whom Executive has had Material Contact on behalf of the
Company during Executive’s employment with the Company.
(ix)    “Protected Work” means any and all ideas, inventions, formulas, source
codes, object codes, techniques, processes, concepts, systems, programs,
software, software integration techniques, hardware systems, schematics, flow
charts, computer data bases, client lists, trademarks, service marks, brand
names, trade names, compilations, documents, data, notes, designs, drawings,
technical data and/or training materials, including improvements thereto or
derivatives therefrom, whether or not patentable, and whether or not subject to
copyright or trademark or trade secret protection, conceived, developed or
produced by Executive, or by others working with Executive or under Executive’s
direction,



___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 10







during the period of Executive’s employment, or conceived, produced or used or
intended for use by or on behalf of the Company or its customers.
(x)    “Restricted Period” means any time during Executive’s employment with the
Company, as well as one (1) year from Executive’s Retirement Date.
(xi)    “Restricted Territory” means the geographic area within fifty (50) miles
of any location where Company or a franchisee of Company provides Competitive
Services and where Executive worked on behalf of the Company, or for which
Executive had responsibility as a manager of the Company, during the one (1)
year period preceding the Retirement Date (as defined herein).
(xii)    “Restrictive Covenants” means the restrictive covenants contained in
Sections b through f hereof.
(xiii)    “Retirement” means the Retirement of Executive’s employment with the
Company, for any reason, whether with or without cause, upon the initiative of
either party.
(xiv)    “Retirement Date” means the date of Executive’s Retirement.
c.    Restriction on Disclosure and Use of Confidential Information. Executive
agrees that Executive shall not, directly or indirectly, use Confidential
Information on Executive’s own behalf or on behalf of any Person other than
Company, or reveal, divulge, or disclose any Confidential Information to any
Person not expressly authorized by the Company to receive Confidential
Information. This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information set forth in Section 7 above. Executive further agrees that
Executive shall fully cooperate with the Company in maintaining the Confidential
Information to the extent permitted by law. The parties acknowledge and agree
that this Agreement is not intended to, and does not, alter either the Company’s
rights or Executive’s obligations under any state or federal statutory or common
law regarding trade secrets and unfair trade practices. Anything herein to the
contrary notwithstanding, Executive shall not be restricted from disclosing
information that is required to be disclosed by law, court order or other valid
and appropriate legal process; provided, however, that in the event such
disclosure is required by law, Executive shall provide the Company with prompt
notice of such requirement so that the Company may seek an appropriate
protective order prior to any such required disclosure by Executive.
d.    Non-Competition. Executive agrees that, during the Restricted Period,
Executive will not, without prior written consent of the Company’s Chief
Executive Officer, directly or indirectly (i) carry on or engage in any of the
Competitive Services which Executive engaged in as an Executive of the Company
within the Restricted Territory on Executive’s own behalf or on behalf of any
Competitor, or (ii) own, manage, operate, join, control or participate in the
ownership, management, operation or control, of any business, whether in
corporate, proprietorship or partnership form or otherwise which business is a
Competitor engaged in the provision of Competitive Services within



___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 11







the Restricted Territory. Provided, however, that notwithstanding anything in
this Agreement to the contrary, the Parties expressly agree that Executive may
pursue an opportunity to become a franchisee to the Company at any point
following the Retirement Date and, if Executive is approved as a franchisee or
is approved to otherwise participate in the operation of any Aaron’s franchised
business, such event shall not constitute a breach of this Section 9(d) or any
other agreement or contract between Executive and the Company.
e.    Non-Solicitation of Protected Customers. Executive agrees that, during the
Restricted Period, Executive shall not, without the prior written consent of the
Company’s Chief Executive Officer, directly or indirectly, on Executive’s own
behalf or as a Principal or Representative of any Person, solicit, divert, take
away, or attempt to solicit, divert, or take away a Protected Customer for the
purpose of engaging in, providing, or selling Competitive Services.
f.    Non-Recruitment of Associates. Executive agrees that, during the
Restricted Period, Executive shall not, directly or indirectly, whether on
Executive’s own behalf or as a Principal or Representative of any Person,
solicit or induce, or attempt to solicit or induce, any Associate of the Company
to terminate their employment relationship with the Company or to enter into
employment with the Executive or any other Person.
g.    Non-Recruitment of Protected Franchisees. Executive agrees that, during
the Restricted Period, Executive shall not, directly or indirectly, whether on
Executive’s own behalf or as a Principal or Representative of any Person,
solicit or induce, or attempt to solicit or induce, any Protected Franchisee of
the Company to terminate its relationship with the Company or to provide
Competitive Services on behalf of a Competitor.
h.    Rights and Remedies Upon Breach: The parties specifically acknowledge and
agree that the remedy at law for any breach of the Restrictive Covenants will be
inadequate, and that in the event Executive breaches, or threatens to breach,
any of the Restrictive Covenants, the Company shall have the right and remedy,
without the necessity of proving actual damage or posting any bond, to enjoin,
preliminarily and permanently, Executive from violating or threatening to
violate the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company. Executive understands and agrees that if
Executive violates any of the obligations set forth in the Restrictive
Covenants, the period of restriction applicable to each obligation violated
shall cease to run during the pendency of any litigation over such violation,
provided that such litigation was initiated during the period of restriction.
Such rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company at law or in equity. Executive
understands and agrees that the Company will be entitled, in addition



___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 12







to any other remedy, to recover from Executive its reasonable costs and
attorneys’ fees incurred in enforcing such covenants.
i.    Severability and Modification of Covenants: Executive acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of any of the Restrictive Covenants be held invalid, void,
or unenforceable, such invalidity, voidness, or unenforceability shall not
render invalid, void, or unenforceable any other part or provision of this
Agreement or such Restrictive Covenant. If any portion of any of the Restrictive
Covenants is found to be invalid or unenforceable because its duration,
geographic territory, scope of activities, or information covered is considered
to be unreasonable in scope, the invalid or unenforceable term shall be
redefined, or a new enforceable term provided, such that the intent of the
Company and Executive in agreeing to the provisions of this Agreement will not
be impaired and the provision in question shall be enforced to the fullest
extent permitted by law.
9.    Cooperation. As an essential term and condition of this Agreement,
Executive agrees that he will continue to cooperate with and assist the Company
and its shareholders and their legal counsel in connection with any compliance
or other matters related to the Company Releasees of which he may have
knowledge.  Such matters shall include, but not be limited to, any internal
investigation or audit, any administrative, regulatory or judicial investigation
or any proceeding, litigation or dispute with a third party.  Such cooperation
shall include, but not be limited to, meeting and/or conferring with Company
representatives and counsel at reasonable times to respond to such matters,
being available to the Company upon reasonable notice for interviews and factual
investigations, and appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process. The Company will
reimburse the Executive in regard to reasonable and necessary expenses incurred
by him in the course of complying with this Section. Executive further agrees
that he will not voluntarily appear in any proceeding brought by another private
party, which private party is adverse to the Company, unless required by law
and, if so required, he must promptly notify the Company’s General Counsel.
10.    No Admission of Wrongdoing. The Parties agree that neither this Waiver
and Release nor the furnishing of the consideration for this Waiver and Release
shall be deemed or construed at any time for any purpose as an admission by the
Released Parties of wrongdoing or evidence of any liability or unlawful conduct
of any kind.
11.    Job References. Executive shall direct all individuals inquiring about
Executive’s employment with the Company to the “Work Number” at 1-800-367-5690,
which will follow the Company’s policy by responding with only Executive’s last
position and dates of employment. The Company’s Code for the Work Number is
70106.
12.
Consideration and Revocation Periods - Notice.




___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 13







a.    Executive acknowledges that Executive has been advised to consult with an
attorney of Executive’s own choosing before signing this Waiver and Release, in
which Executive waives important rights, including those under the Age
Discrimination in Employment Act.
b.    By executing this Waiver and Release, Executive also acknowledges that
Executive has been afforded 21 calendar days to consider the meaning and effect
of this Waiver and Release and to discuss the contents and meaning of this
Waiver and Release, as well as the alternatives to signing this Waiver and
Release, with an attorney of Executive’s choosing. Executive agrees that the
21-day consideration period began on the date this Waiver and Release first was
delivered to Executive and that if the Company changes any of the terms of the
offer contained in this Waiver and Release (whether the changes are material or
not), the 21-day consideration period shall not be restarted but shall continue
without interruption. If the last day of the consideration period falls on a day
when the Company’s offices are closed, the consideration period will end the on
the next business day.
c.    Executive understands that the releases contained in this Waiver and
Release do not extend to any rights or claims that Executive has under the Age
Discrimination in Employment Act that first arise after execution of this Waiver
and Release.
d.    If Executive signs this Waiver and Release before the 21-day consideration
period expires, the 7-day revocation period (described in Section 12(e) below)
immediately shall begin. If Executive signs this Waiver and Release before the
21-day consideration period expires, Executive agrees that Executive knowingly
and voluntarily has accepted the shortening of the 21-day consideration period
and that the Company has not promised Executive anything or made any
representations that are not contained in this Waiver and Release. In addition,
if Executive signs this Waiver and Release before the 21-day consideration
period expires, Executive acknowledges and affirms that the Company has not
threatened to withdraw or alter the offer contained in this Waiver and Release
prior to the expiration of the 21-day consideration period.
e.    Executive may revoke this Waiver and Release for a period of seven (7)
calendar days following the date Executive executes this Waiver and Release. Any
revocation during this period must be submitted in writing and state, “I hereby
revoke my acceptance of our Waiver and Release and General Release of All
Claims.” The revocation must be directed to Chad Strickland, VP Associate
Resources, 309 East Paces Ferry Road, Atlanta, Georgia 30305 and received within
seven (7) calendar days after Executive’s execution of this Waiver and Release.
If the last day of the revocation period falls on a day when the Company’s
offices are closed, the revocation period will end on the next business day. The
foregoing notwithstanding, this Waiver and Release shall not become effective
and enforceable until the seven-day revocation period has expired.
13.    Liens and Attorneys’ Fees/Indemnification.



___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 14







a.    Executive acknowledges that Executive solely is responsible for any liens
made in connection with any services performed on Executive’s behalf by any
attorney, consultant, health care providers or other third parties.
b.    Executive further acknowledges and agrees that Executive will indemnify
the Released Parties for any and all costs any of them incur as a result of any
claims made by any attorneys, consultants, health care providers or other third
parties to recover monies from the amounts payable to Executive under this
Waiver and Release.
14.    Governing Law, Choice of Forum and Interpretation. This Waiver and
Release shall be governed and conformed in accordance with the laws of the State
of Georgia, however, that parole evidence shall not be admissible to alter, vary
or supplement the term of this Waiver and Release. In the event of a breach of
any provision of this Waiver and Release, either Party may institute an action
specifically to enforce any term or terms of this Waiver and Release or seek
damages for breach exclusively in the state or federal court within Georgia.
Should any provision of this Waiver and Release be declared illegal or
unenforceable by a court of competent jurisdiction and cannot be modified to be
enforceable, excluding the general release language, such provision immediately
shall become null and void, leaving the remainder of this Waiver and Release in
full force and effect.
15.    Rights and Remedies Upon Breach. In addition to any other remedies
identified or otherwise referenced in the Waiver and Release Agreement,
Executive acknowledges and agrees that if Executive violates any of the
provisions in the Waiver and Release Agreement, Executive shall immediately
forfeit his right to receive any Severance Pay Benefits, the Company shall have
no further obligation to make any payment of Severance Pay Benefits to
Executive, and Executive shall be obligated to repay any Severance Pay Benefits
already paid pursuant to the Plan.
16.    Amendment. This Waiver and Release may not be modified, altered or
changed except in writing and signed by both Parties wherein specific reference
is made to this Waiver and Release.
17.    Miscellaneous.
a.    This Waiver and Release may be signed in counterparts, both of which shall
be deemed an original, but both of which, taken together shall constitute the
same instrument. A signature made on a faxed or electronically mailed copy of
the Waiver and Release or a signature transmitted by facsimile or electronic
mail shall have the same effect as the original signature.
b.    The section headings used in this Waiver and Release are intended solely
for convenience of reference and shall not in any manner amplify, limit, modify
or otherwise be used in the interpretation of any of the provisions hereof.
c.    This Waiver and Release was the result of negotiations between the
Parties. In the event of vagueness, ambiguity or uncertainty, this Waiver and



___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 15







Release shall not be construed against the Party preparing it, but shall be
construed as if both Parties prepared it jointly.
d.    If Executive or the Company fails to enforce this Waiver and Release or to
insist on performance of any term, that failure does not mean a waiver of that
term or of the Waiver and Release. The Waiver and Release remains in full force
and effect anyway.
e.    The amount of the Consideration set forth in Paragraph 2 payable to
Executive that are exempt from Section 409A of the Internal Revenue Code of 1986
may be reduced, in the sole discretion of the Company, by any outstanding debt
of Executive to the Company arising out of the employment relationship between
Executive and the Company.
18.    Entire Agreement. This Waiver and Release sets forth the entire agreement
between the Parties hereto, and fully supersedes any prior agreements or
understandings between the Parties hereto, except those specifically identified
in Paragraph 7(c), which are incorporated herein by reference. Executive
acknowledges that Executive has not relied on any representations, promises or
agreements of any kind made to Executive in connection with Executive’s decision
to accept this Waiver and Release, except for those set forth in this Waiver and
Release.



















































___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 16









HAVING ELECTED TO EXECUTE THIS WAIVER AND RELEASE, TO FULFILL THE PROMISES AND
TO RECEIVE THE CONSIDERATION SET FORTH IN SECTION 2 ABOVE, EXECUTIVE FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS WAIVER AND RELEASE
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE
AGAINST THE RELEASED PARTIES AS OF THE EXECUTION OF THIS WAIVER AND RELEASE.


IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Waiver and Release as of the date set forth below:




David Buck
Aaron’s, Inc.





/s/ David L. Buck_____________________
/s/ D. Chad Strickland____________________

Signature
Signature





David L. Buck________________________
D. Chad Strickland, Sr. V.P., Associate Resources

Printed Name
Printed Name





_8/20/2014__________________________
_8/22/2014_______________________________

Date
Date

 







___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 1







Exhibit A
Supplemental Waiver and Release


This Supplemental Waiver and Release Agreement (“Supplemental Waiver and
Release”) is entered into by and between David Buck (“Executive”) and Aaron’s,
Inc. (the “Company”) as a condition of Executive’s receipt of certain special
consideration from the Company to which he is not otherwise entitled as more
particularly described in the Waiver and Release Agreement to which this
Supplemental Waiver and Release was attached as Exhibit A.


a.    Executive, on behalf of Executive, Executive’s heirs, executors,
administrators, representatives, successors and assigns knowingly and
voluntarily releases and forever discharges the Company, including its
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and their current and former Executives, attorneys, officers,
directors, board members and agents thereof, both individually and in their
business capacities, and their Executive benefit plans and programs and their
administrators and fiduciaries (collectively, the “Released Parties”), to the
full extent permitted by law, of and from any and all claims, known and unknown,
asserted and unasserted, which Executive has or may have against the Released
Parties as of the date of execution of this Supplemental Waiver and Release
including, but not limited to, any alleged violation of:
Title VII of the Civil Rights Act of 1964;


The Civil Rights Act of 1991;


Sections 1981 through 1988 of Title 42 of the United States Code, as amended;


The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);


The Immigration Reform and Control Act;


The Americans with Disabilities Act of 1990 and the Americans with Disabilities
Amendments Act of 2008;


The Age Discrimination in Employment Act of 1967 (“ADEA”);


The Workers Adjustment and Retraining Notification Act;


The Occupational Safety and Health Act;


Any Federal or State Whistleblower Statute;


The Dodd-Frank Wall Street Reform and Consumer Protection Act;





___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 2







The Federal Company Whistleblower Protection Act, 12 USC § 1790b;


The Fair Credit Reporting Act;


The Family and Medical Leave Act;


The Equal Pay Act;


The Genetic Information Non-Discrimination Act;


Any state or local employment laws or regulations;


Any state or local anti-discrimination or civil rights statutes;


Any state or local anti-retaliation or whistleblower statutes;


Any state or local wage payment or wage and hour laws;


Any other federal, state or local civil or human rights laws or any other
federal, state or local laws, regulations or ordinances;


Any public policy, contract, tort or common law claims; or


Any basis for recovering costs, fees or other expenses including attorneys’ fees
incurred in these matters.


b.    Notwithstanding the foregoing, Executive and the Company agree that this
general waiver and release does not apply to any claims Executive may have for
worker’s compensation benefits, unemployment insurance or indemnification as
provided by state law as well as any other claims that cannot lawfully be
released. The Company does not make any representation as to Executive’s
eligibility for such benefits.
c.    Executive agrees that this Supplemental Waiver and Release extinguishes
any rights or alleged claims that Executive may have under the Company’s
Executive Severance Pay Plan Effective February 1, 2014. Notwithstanding the
foregoing, the Parties agree that this general waiver and release does not apply
to any benefits to which Executive may be entitled under the Company’s short and
long term disability plans. Executive’s eligibility for such benefits are
determined by the terms of such plans and the Company does not make any
representation as to Executive’s eligibility for such benefits.
d.    Executive affirms that Executive has not filed or caused to be filed and
is not a party to any claim, complaint or action against any of the Released
Parties in any forum or form, except Executive’s claim for workers’ compensation
benefits. Executive agrees that, by virtue of the Company’s promises and
agreements as set forth in this Agreement, he has received fair economic value
for any and all potential claims or



___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 3







causes of action he may have against the Released Parties, and that he is not
entitled to any other damages or relief. Accordingly, Executive covenants and
agrees that he will not file suit seeking to recover any further damages or
relief personal to himself against any of the Released Parties, or seek or
accept any further economic recovery, remedy or relief personal to himself
against any of the Released Parties or based on allegations concerning
wrongdoing by any of the Released Parties, arising from any matter or event
existing as of the time of Executive’s execution of this Agreement.
e.    Executive acknowledges that Executive has been advised to consult with an
attorney of Executive’s own choosing before signing this Supplemental Waiver and
Release, in which Executive waives important rights, including those under the
Age Discrimination in Employment Act.
f.    By executing this Supplemental Waiver and Release, Executive also
acknowledges that Executive was afforded 21 calendar days to consider the
meaning and effect of this Supplemental Waiver and Release and to discuss the
contents and meaning of this Supplemental Waiver and Release, as well as the
alternatives to signing this Supplemental Waiver and Release, with an attorney
of Executive’s choosing. Executive agrees that the 21-day consideration period
began on the date the Waiver and Release Agreement to which this Supplemental
Waiver and Release was attached as Exhibit A first was delivered to Executive
and that if the Company changes any of the terms of the offer contained in this
Supplemental Waiver and Release (whether the changes are material or not), the
21-day consideration period shall not be restarted but shall continue without
interruption. If the last day of the consideration period falls on a day when
the Company’s offices are closed, the consideration period will end the on the
next business day.
g.    Executive understands that the releases contained in this Supplemental
Waiver and Release do not extend to any rights or claims that Executive has
under the Age Discrimination in Employment Act that first arise after execution
of this Supplemental Waiver and Release.
h.    Executive agrees that the Company has not promised Executive anything or
made any representations that are not contained in this Supplemental Waiver and
Release or the Waiver and Release Agreement to which it was attached as Exhibit
A.
i.    Executive may revoke this Supplemental Waiver and Release for a period of
seven (7) calendar days following the date Executive executes this Supplemental
Waiver and Release. Any revocation during this period must be submitted in
writing and state, “I hereby revoke my acceptance of our Supplemental Waiver and
Release.” The revocation must be directed to Chad Strickland, VP Associate
Resources, 309 East Paces Ferry Road, Atlanta, Georgia 30305 and received within
seven (7) calendar days after Executive’s execution of this Supplemental Waiver
and Release. If the last day of the revocation period falls on a day when the
Company’s offices are closed, the revocation period will end on the next
business day. The foregoing notwithstanding, this Supplemental



___________
David Buck
Initials

--------------------------------------------------------------------------------

EXHIBIT 10.1


WAIVER AND RELEASE AGREEMENT
Page 4







Waiver and Release shall not become effective and enforceable until the
seven-day revocation period has expired.
HAVING ELECTED TO EXECUTE THIS WAIVER AND RELEASE, TO FULFILL THE PROMISES AND
TO RECEIVE THE CONSIDERATION SET FORTH IN SECTION 2 OF THE WAIVER AND RELEASE
AGREEMENT TO WHICH THIS SUPPLEMENTAL WAIVER AND RELEASE WAS ATTACHED AS AN
EXHIBIT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS SUPPLEMENTAL WAIVER AND RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST THE RELEASED PARTIES AS OF THE
EXECUTION OF THIS SUPPLEMENTAL WAIVER AND RELEASE.


IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Supplemental Waiver and Release as of the date set forth below:


David Buck
Aaron’s, Inc.





______________________________
_______________________________________

Signature
Signature





_______________________________
D. Chad Strickland, Sr. V.P., Associate Resources

Printed Name
Printed Name





_________________________________
_____________________________________

Date
Date








___________
David Buck
Initials